  Case 19-00926       Doc 11    Filed 11/15/19 Entered 11/15/19 17:16:36         Desc Main
                                  Document     Page 1 of 1


                 IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                    )
                                          )               Case No. 19-15177
MARC GIBRICK,                             )
                                          )               Chapter 7
      Debtor.                             )
__________________________________________)               Hon. Judge Lashonda A. Hunt
                                          )
ROBERT GOLDEN,                            )               Room 719
                                          )
      Plaintiff,                          )
                                          )
v.                                        )               Adv. Pro. No. 19 AP 926
                                          )
MARC GIBRICK,                             )
                                          )
      Defendant.                          )

                 NOTICE OF FILING AND CERTIFICATE OF SERVICE

TO:      David M. Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL

      PLEASE TAKE NOTICE that on November 15, 2019 the undersigned filed the attached
Second Amended Adversary Complaint, a true and correct copy of which is herewith served
upon you.

                                                          By: /s/ Brendan R. Appel
                                                              Attorney for Plaintiff

Law Offices of Brendan R. Appel, LLC (IL ARDC: 6271877)
191 Waukegan Road, Suite 360
Northfield, IL 60093
Ph: (847) 730-4224 Fax: (847) 730-4114 (facsimile) Email:        bappel@balegal.com

                                CERTIFICATE OF SERVICE

        The undersigned, an attorney, being first duly sworn on oath, deposes and says that he
caused correct copies of Plaintiff’s Second Amended Adversary Complaint to be served upon the
parties aforementioned by electronic means on November 15, 2019.

                                                          By: /s/ Brendan R. Appel
                                                              Attorney for Plaintiff




                                               1
